Title: [Diary entry: 23 April 1787]
From: Washington, George
To: 

Monday 23d. Mercury at  in the Morning— at Noon and  at Night. Wind at No. Wt. all day, but not so cold as yesterday. Clear with every appearance of a continued drought, the atmosphere being very thick (smoaky) with a red looking Sun. Rid to all the Plantations. In the Neck began with James Lawson, Danl. Overdonck, Boatswain, Charles, Bath, Robin and Pascal to dig a ditch to the Post & rail fence erected on the line between Colo. Mason and me. The ditch to be 5 feet at top, 18 Inches at bottom, and two feet deep and to be faced with sod. Lawson, Boatswain, Robin & Paskall beginning at the So. and Danl., Charles, and Bath at the No. end—working towards each other. Drilling Corn going on but slow, because the harrows cannot prepare the ground fast enough for the Drill. Davy, and Ned, Ben, Essex & Robin; and two Women, began to put up the Posts and rails through the woods. Barley coming up at this place. Oats look very thin, and indifferently here, especially in some parts of the Orchard Inclosure. Cutting down Corn Stalks in field No. 2. At Muddy hole. Planting Corn with the drill plow after the harrow—3 plows listing the intermediate rows, between the Corn. Overseer and Women cutting down Corn Stalks—Carting out dung on field No. 1. At Morris’s (that is Dogue run)—One plow is laying off—2 are listing and one Team harrowing, to prepare the lists for Corn. Sowed abt. a Quart of Birding grass (sent me by Mr. Sprigg) partly on the ground prepared on Saturday and partly on a little Spot near the Spring (which had been sown with Barley). The first was sown with Oats. Overseer & Womn. making up fences round the Mill Meadow. At French’s raising a trunnel fence on the ditch between fields No. 2 & 3 and a harrow employed in crossing the ground which

was first plowed in the first. The Barley at this place is come up well, & looks well and the Oats tolerable, considering the dryness of the ground. The Flax also is up thick, and looks well. At the Ferry 3 plows Are listing the other hands cutting down Corn Stalks. But poor success in fishing to day. Sowed in drills in the Inclosure behind the Stables (called the Vineyard) on the West side of it the Seeds of the honey locust. Part of these were sown on Saturday and part to day—part remains yet to be sown. The rows were about 15 Inches a part and the Seeds an inch or two a sunder in them.